Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 1 of 16

AO 91 (Rev. ll/l l) Criminal Complainl

 

UNITED STATES DISTRICT CoURT
for the
Northern District of New York

UNITED STATES OF AMERICA )
v. ) . ,_ '
) CaseNo.\;- /Y'_m§/»" 73`0 671/dbs
)
JUSTIN HOBBIE )
)
)
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of June 2018 through November 2018 in the county of Otsego in the Northern District of New

York the defendant violated:

Coa'e Sectz`on Ojj‘"ense Description
18 U.S.C. § 2252A(a)(2)(A) Distribution and _Receipt of Child Pornography

This criminal complaint is based on these facts:

 

See attachment
Continued on the attached sheet. -
l Complainant ’s signature
James Hamilton, SA HSI

 

Printed name and title

SWorn to before me and signed in my presence.
Date: gm 7/ 20 / ’g %% M,

J{ldge’ s stime
City and State: Syracuse, NY Hon. Thérése Wiley Dancks, U.S. Magistrate Judge

 

Printed name and title

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 2 of 16

W

l, Special Agent James Hamilton of United States Department of Homeland Security;

Homeland Security Investigations (HSI), being duly sworn, depose and state as follows:
INTRODUCTION

l. I am a Special Agent with the US Immigration and Customs Enforcement Office
of Homeland Security Investigations (“HSI”) and have been since June 2002. As such, l am an
investigative or law enforcement officer of the United States within the meaning of Title 18 United
States Code, Section 2510(7), that is, an officer of the United States who is empowered by law to
conduct investigations of and to make arrests for offenses enumerated in Title 18, United States
Code, Section 2516(1). I have been a law enforcement officer for 21 years. I Was a police officer
for approximately 5 years and have been a Special Agent for 16 years. My career as a Special
Agent began in June 2002 with the U.S. Customs Service, which is now known as U.S.
Irnmigration and Customs Enforcement Homeland Security lnvestigations (HSI). Prior to my
employment as a Special Agent, I was a police officer in the state of Tennessee from September
1997 until June 2002. As an HSI Special Agent, I am authorized to seek and execute federal arrest
and search warrants for Title 18 criminal offenses, including offenses related to the sexual
exploitation of minors, specifically those involving the possession, distribution, and receipt of
child pornography, in violation of Title 18, United States Code, Sections 2252 and 2252A. I have
a Bachelor’s of Science Criminal Justice degree and a Masters of Public Management degree. I
have completed the Criminal Investigator Training Program and Customs Basic Enforcement
School at the Federal Law Enforcement Training Center in Glynco, GA. During both basic
training, and subsequent training, I received instruction on conducting online child pornography

investigations I have also been the affiant for and participated in the execution of numerous

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 3 of 16

Federal search warrants in child pornography and child exploitation investigations and have been

the affiant of criminal complaints that stem from these investigations
2. I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) ofTitle 18, United States Code, and am empowered by law to conduct
investigations and to make arrests for Title 18 offenses enumerated in Section 2516 of Title 18,
United states Code.

3. This affidavit is made in support of a criminal complaint charging JUSTIN
HOBBIE with violating Title 18, United States Code, Section 2252A(a)(2), Distribution and
Receipt of Child Pornography.

4. The statements in this affidavit are based in part on my investigation of this matter,
including information that has been told to me by other law enforcement officers. Since this
affidavit is being submitted for the limited purpose of supporting a criminal complaint, I have not
included each and every fact known to me concerning this investigation I have set forth only the
facts that`l believe are necessary to establish probable cause to believe that JUSTlN HOBBIE has
committed the crime of Distribution and Receipt of Child Pornography, in violation of Title 18,
United States Code, Section 2252A(a)(2).

BACKGROUND OF THE INVESTIGATION

5. I am assigned to the Intemet Crimes Against Children Task Force at the New York
State Police in Albany, New York. The ICAC is a task force that partners local, state, and federal
law enforcement to investigate crimes involving child exploitation and child pomography. I
maintain a covert computer at the ICAC that utilizes a law enforcement version of eMule software

that operates on the eDonkey and Kad networks, allowing me to conduct Peer to Peer (P2P)

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 4 of 16

investigations My investigative software identifies users of the network that are offering for
sharing, files that are suspected child pornography based on the hash values of those files When
a user is identified that is sharing suspected child pomography, my computer will then attempt to
directly connect to the IP address offering the suspected child pomography, to download those
files from the suspect [P address Unlike the commercial version of the eMule software which will
obtain parts of` the file from various sources, the law enforcement version downloads from a single
source, that is, only from the IP address offering the suspected child pornography files For that
reason, if` the internet connection is interrupted, or the connection with the device at the suspect IP
address is lost, I may only receive a partial download, or no download at all. If the connection
remains, I often will receive a complete download ofthe suspected child pornography file from
the device that is offering the file at the suspect IP address

6. On Monday June 18, 2018, my covert computer which was operating the law
enforcement version of eMule on the eDonkey network, Was directed to a device at IP address
69.207.194.244 because it was associated on the network with one or more files of investigative
interest related to child pornography investigations A direct connection was made to the device
_ at IP address 69.207.194.244, hereinafter referred to as the Suspect Device. The Suspect Device
reported that it was using eDonkey client software eMule v0.50a and its client user hash was
DBlEA44lF60EOBE410AOF64BFB636FFF. Between June 18, 2018 and September 26, 2018,
13 files were downloaded from the Suspect Device to my covert computer through a single source
connection. l reviewed the downloaded files and determined that most of the downloaded files
contained child pornography. A description of five of the files that Were downloaded are as

follows:

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 5 of 16

a. 46650FE6D55ED410950D9D597D865.mp4, downloaded 6/18/2018 at 23:26:59

EDT (GMT-4): This file is a 37 Second video file depicting a prepubescent girl
who appears to be approximately 3-8 years old. The child is naked from the waist
down and is wearing a tie-die multi colored t-shirt. In the video, her vagina is
exposed to the camera. An adult male’s penis is observed being rubbed on the girl’s
vagina before the tip of the penis is briefly inserted into the girl’s anus. The
remainder of the video shows the penis being rubbed on the naked anus and vagina l
of the girl.

. A6AD33BC3FE7CE43919BF03D8B73456D.wmv, downloaded 6/21/2018 at
23 :49:44 EDT (GMT-4): This file is a 20 minute 41 second video file depicting a
prepubescent girl, approximately aged 10-12. The video begins showing the girl
wearing a red t-shirt and gray pants while sitting in the back of a motor vehicle.
She proceeds to take off her clothes and she picks up a large plastic penis. 'She
rubs the penis on her body, including on her naked vagina. ln the video, she also
dips the plastic penis into a liquid that appears to be yogurt, and she proceeds to
lick the liquid from the penis while she is naked.

. E7C9DC13152009B75FBC08627B059F9l.mpg, downloaded 9/3/2018 at
23:23:17 EDT (GMT-4): This file is a 5 minute 43 second video file that depicts
two prepubescent naked children, one boy and one girl, engaged in sexual
intercourse. The boy appears to be 9-11 years old, and the girl appears to be 8-10
years old. At the 28 second mark, is the children are depicted engaging in sexual

intercourse. A third person, an adult male, places his penis inside the girl’s mouth.

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 6 of 16

d. 0FCOA6C358E40796DBA7DB0496247EE8.avi, downloaded 9/3/2018 at
23:11:11 EDT (GMT-4) and 9/25/2018 at23:52:52 EDT (GMT-4): This file is a 6
minute 36 second video depicting a prepubescent girl, approximately age 9-11. A
waterrnark on the bottom right comer of the screen states “vichatter.net” indicating
this is a recorded video chat session. A blonde-haired girl wearing a multi-colored
dress appears to be sitting in front of a computer monitor while communicating
with another person. At the 4 minute 38 second mark, she steps back from the
computer, and lifts her dress exposing her naked vagina to the camera. At the 6
minute 19 second mark, she stands on the chair in front of the computer, and lifts
one leg into the air, exposing her vagina and anal regions to the person she is
communicating with.

e. 4662EE6029281C9EAE33655B1F48ABA2.avi, downloaded 9/20/2018 at
23:31:29 EDT (GMT-4) and 9/26/2018 at 00:34:56 EDT (GMT-4): This file is a 2
minute 6 second video file depicting a prepubescent girl who appears to be
approximately 8-12 years old. She begins the video wearing a purple t-shirt and
shorts or pants, and then she is naked by the middle of the video. The girl sits naked
in a chair, with her knees drawn to her chest, exposing her vagina to the camera as
she rubs her vagina with her fingers While she rubs her vagina with her fingers, at
the 1 minute 38 second mark, a naked adult male enters the video screen. The male
places his naked penis into the girl’s mouth.

7. My law enforcement software identified that lP address 69.207.194.244 belongs to

Time Warner Cable, an intemet service provider that has been merged with Charter

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 7 of 16

Communications. I verified this IP address as a Time Warner Cable address using an open source
website on the intemet.

8. On November 5, 2018, I served a Department of Homeland Security Form 3115
administrative summons to Time Warner Cable d/b/a Charter Communications requesting
subscriber information for IP address 69.207.194.244 for the dates that the downloads were made
from the Suspect Device to my computer. I also asked for the service start and end dates for IP
address 69.207.194.244. On November 7, 2018, Charter Communications responded that the IP
address 69.207.194.244 was assigned to customer Justin HOBBlE With a physical address in
Springfield Center, New York (the Subject Premises) and a billing address in Springfield Center,
New York. Further, the response also stated that the lP address 69.207.194.244 was assigned to
H013BIE at the Subject Premises from September 3, 2017 through October 3, 2018, Which
encompasses all of the dates and times of the above listed files that were downloaded from
HOBBIE’s IP address to my law enforcement computer.

9. On November 14, 2018, I queried the New York State Department of Motor
Vehicles database and found that Justin HOBBIE, DOB XX/XX/ 1977, has a valid driver’s license
listing an address in Springfield Center, New York 13468.

10. On November 19, 2018, I served a second Department of Homeland Security Form
3115 administrative summons to Time Warner Cable d/b/a Charter Communications requesting
subscriber information for IP address 69.207.194.244 for the specific dates and times of the
downloaded child pornography files that are described above in paragraphs 6a- 6e. On the same
date, Charter Communications responded that IP address 69.207.194.244, on the dates and times

the child pornography files listed in paragraphs 6a - 6c were downloaded from the Suspect Device

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 8 of 16

to my covert computer, was assigned to customer Justin HOBBIE with a physical address in
Springfield Center, New York (the Subject Premises).

l 1. On November 19, 2018, at approximately 9:30 AM, I drove by the Subject Premises
several times to conduct a check for open Wi-Fi intemet connections In front of the SUBJECT
PREMISES there was a “Spectrum” Wi-Fi signal that Was secured. Spectrum is a name of the
company operating because of the merger of Time Warner Cable and Charter Communications,
although the Time Warner Cable and Charter Communications names are still in use. Other Wi-
Fi signals near the SUBJECT PREMISES were secure.

12. On November 19, 2018, while checking my covert computer for downloads in my
eMule software, I discovered that my computer had downloaded several files from IP address
67.242.108.249 on November 9, 2018 through November 12, 2018, My interest in these
downloads was piqued because geographically, it resolves to Cooperstown, New York, the area
the original IP address associated with this investigation geo locates to. Furthermore, I discovered
that _ the downloads from IP address 67.242.108.249 came from Client User Hash
DBlEA441F60EOBE410A0F64BFB636FFF.l This is the same Client User Hash in which the
downloads from `IP address 69.207.194.244, from which the files listed in paragraph 6a - 6e were
downloaded. The Client User Hash is a unique identifier assigned to each individual computer or
electronic device that is operating on the eDonkey network. Also, the Suspect Device reported that
it was using eDonkey client software eMule v0.50a, the same version of software that the Suspect
Device was using during the downloads between June 18, 2018 and September 26, 2018. During
the November 9 - 12, 2018 time frame, 8 files were downloaded from the Suspect Device at IP

address 67.242.108.249 to my covert computer through a single source connection I reviewed

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 9 of 16

the downloaded files and determined that most of the downloaded files contained child
pornography. A description of three of the files are as follows:

a. 46650FE6D55ED410950D9D597D865.mp4, downloaded 11/10/2018 at
00:02:50 EST (GMT-S): This file is a 37 second video file depicting a
prepubescent girl who appears to be approximately 3-8 years old. The child is
naked from the waist down and is wearing a tie-die multi colored t-shirt. In the
video, her vagina is exposed to the camera. An adult male’s penis is observed
being rubbed on the girl’s vagina before the tip of the penis is briefly inserted into
the girl’s anus. The remainder of the video shows the penis being rubbed on the
naked anus and vagina of the girl.

b. 013D6520AAD370BA92C9272DE656F7EC.wmv, downloaded 11/10/2018 at
00:21:00 EST (GMT-S): This file is a 12 minute 56 second video file depicting a
prepubescent girl who appears to be approximately 7-10 years old. She is naked
except for a mask on her face. Also, in the video is a naked adult male, who is
wearing a clown mask. In the video, the male subjects the child to various sexual
acts, including placing his hand inside her vagina,' placing his penis inside her
mouth, sexual intercourse, and placing a plastic object inside her vagina.

c. 5E106176EA00247509427A47099154E8.mpg, downloaded 11/12/2018 at
00:14:02 EST (GMT-S): This file is a ll minute 42 second video file depicting a
prepubescent girl, approximately 7-10 years old. She is naked except for stockings
that she is wearing on her legs The video depicts a naked adult male rubbing his
penis on her vagina. Later he places his penis into her mouth. Near the end of the

video, the adult male masturbates with his penis in front of the girl’s face.

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 10 of 16

13. On November 20, 2018, I served a third Department of Homeland Security Form
3115 administrative summons to Time Warner Cable d/b/a Charter Communications. This
summons requested subscriber information for IP address 67.242.108.249 for the dates and times
of the video files described in paragraphs 18a - 18c. On the same date, Charter Communications
responded that on all of the dates and times requested, which include the dates and times listed in
paragraphs 18a - 180, lP address 67.242.108.249 was assigned to Justin HOBBIE at the Subject
Premises. Additionally, the response states that the IP address assignment to HOBBIE’s account
began on October 2, 2018 and continues into November 21, 2018.

14. On November 25, 2018, at approximately ll:10 PM, I conducted a brief
surveillance of the Subject Premises. During the surveillance, I observed that the residence was
dark except for a light in the basement at the end of the house opposite the front entrance, and a
light in a room located at the rear of the house, between the house and the garage/driveway area.
I conducted a second check for secured Wi-Fi intemet during this surveillance. While standing on
the road in front of the Subject Premises, I found that there were 5 Wi-Fi internet access points
available. A115 connections were secured.

15. Based on my investigation, experience, and the facts established in the above
paragraphs probable cause was established to show that an electronic device, while connected to
the intemet at the Subject Premises, did possess and distribute child pornography in violation of
18 U.S.C. §§ 2252 and 2252A. A federal search warrant was issued on November 29, 2018, by
the United States District Court for the Northern District of New York to search the Subject
Premises, Justin HOBBIE, his vehicles, and any computers, and electronic devices, and electronic

storage media that are located during the course of the search.

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 11 of 16

MWM

16. On December 6, 2018, your affiant, along with other HSI special agents and New
York State Police investigators executed a search warrant at the Subject Premises that was
authorized by this Court on November 29, 2018.

17 . Justin HOBBIE was present at the residence when agents arrived. HOBBIE` agreed
to go to the nearby NeW York State Police barracks in Richfield Springs, New York for an
interview with your affiant and Special Agent Justin Jones. At the New York State Police
barracks, HOBBIE was read his Miranda warning. HOBBIE waived his Miranda rights in writing
and agreed to speak with your affiant and Special Agent Jones.

18, During the course of the interview HOBBIE stated that the Alienware gaming
computer located in his basement was purchased new in approximately 2010. HOBBIE stated that
he uses the computer for gaming, and graduate school studies He further stated that several years
ago, he installed eMule and Bit Torrent Peer to Peer (P2P) filesharing programs on the computer.
He stated that at one time he used the search word “teen” on his eMule P2P program and received
child pornography files, including a child pornography video file that he described as featuring a
48 or 9 year old girl. The computer was password protected and Hobbie provided the password for
the computer. An interview of the subject’s wife Which was conducted simultaneously revealed
that Justin Hobbie is the sole user of the Alienware computer. His wife also stated that
approximately 13 years ago she discovered child pornography on a computer Hobbie was using
and confronted him about it and made him delete the child pornography from that computer.
When questioned about this incident Hobbie admitted that child pornography was found by his

wife on a previous computer but claimed not to know how it got on the computer.

10

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 12 of 16

19. While at HOBBIE’s residence during the execution of the search warrant, New
York State Police Computer Crimes Investigator Mathew Burkert conducted a field forensic
preview of HOBBIE’s Alienware computer that was found in the basement of the residence. That
preview revealed an elaborate file folder system that HOBBIE used to store and categorize the
child pornography he downloaded. Within those files Investi gator Burkett found at least 50 images
and 50 videos containing child pornography Among those files Investigator Burkert found the
following video files that had been saved on then computer in the “download folder” file path:

a. Lsm02-05-01.mpg- Filepath: czusers\admin\downloads\ls studio\enj oy the
show\issue 02 enjoy the show\videos\lsm02-05-Ol.mpg. This 7 minute 36 second
video depicts two girls, approximately age 10-12 years old, that begin the video
dressed in skirts and shirts The video ends with the girls naked, dancing, and
touching each other, with the camera focused closely on the naked vaginal areas of
the girls The file was saved into the folder on the computer on November 7, 2018.

b. Lsml4-01-02.mpg- Filepath: c:users\admin\downloads\ls
studio\everything_about_me\i_1 4_everything_about_me\videos\lsm 1 4-0 l -
02.mpg. This 6-minute 54 second video begins with two girls, approximately aged
6-8 years old, lying naked on a bed together. The camera focusses closely on the
vaginal areas of both girls The girls begin to pillow fight in the video. The video
ends with both girls pretending to be asleep, one girl has the blanket pulled away
from her exposing her vaginal area to the camera. The file was saved into the folder
on the computer on November 7, 2018..

c. Lsm14-01-03.mpg Filepath: c:users\admin\downloads\ls

studio\everything_about_me\i_l 4_everything_about_me\videos\lsm 1 4-0 1 -

11

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 13 of 16

20.

03.mpg. This 2 minute 54 second'video depicts two naked girls, approximately 8-
10 years old. One girl is laying naked on a table, with a bowl of food on her chest.
The other girl, standing next to the table, rubs food product on the other girl’s body,
The camera focusses closely on the vaginal areas of both girls The file was saved

into the folder on the computer on November 7, 2018.

. Lsm14-03-01.mpg Filepath: c:users\admin\downloads\ls

studio\everything__about_me\i_l4_everything_about_me\videos\lsm14-03-
01.mpg. This 5 minute 15 second video begins with two naked girls,
approximately aged 6-8 years old, bending over, dancing their bodies in a manner
that focuses on the viewer seeing their vaginal areas The girls have drawings on
their bodies The video ends With the girls drawing shapes and pictures on each
other’s bodies using markers, while the camera focuses on their naked vaginal
areas The file was saved into the folder on the computer on November 7, 2018.

During my investigation of Justin HOBBIE’s IP address prior to the execution of`

the search Warrant on December 6, 2018, my covert computer had downloaded several files from

lP address 67.242.108.249 on November 9, 2018 through November 12, 2018. This IP address is

assigned to Justin HOBBIE’s residence by Time Warner Cable/Charter Communications. The

downloads from IP address 67.242.108.249 came from a device operating an eMule program With

Client User Hash DBlEA441F60EOBE410AOF64BFB636FFF. The Client User Hash is a unique

identifier assigned to each individual computer or electronic device that is operating on the

eDonkey network. Also, the Suspect Device reported that it was using eDonkey client software

eMule v0.50a. During the November 9 - 12, 2018 time frame, 8 files were downloaded from the

Suspect Device at IP address 67.242.108.249 to my covert computer through a single source

12

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 14 of 16

connection. I reviewed the downloaded files and determined that most of the downloaded files
contain child pornography A description of` three of the files are as follows:

a. 46650FE6D55ED410950D9D597D865.mp4, downloaded 11/10/2018 at 00:02:50
EST (GMT-S): This file is a 37 second video file depicting a prepubescent girl
who appears to be approximately 3-8 years old. The child is naked from the waist
down and is wearing a tie-die multi colored t-shirt. In the video, her vagina is
exposed to the camera. An adult male’s penis is observed being rubbed on the girl’s
vagina before the tip of the penis is briefly inserted into the girl’s anus The
remainder of` the video shows the penis being rubbed on the naked anus and vagina
of the girl.

b. 013D6520AAD370BA92C9272DE656F7EC.wmv, downloaded 11/10/2018 at
00:21:00 EST (GMT-S): This file is a 12 minute 56 second video file depicting a
prepubescent girl who appears to be approximately 7-10 years old. She is naked
except for a mask on her face. Also, in the video is a naked adult male, who is
wearing a clown mask. In the video, the male subjects the child to various sexual
acts, including placing his hand inside her vagina, placing his penis inside her
mouth, sexual intercourse, and placing a plastic object inside her vagina.

c. 5E106176EA00247509427A47099154E8.mpg, downloaded 11/12/2018 at
00:14:02 EST (GMT-S): This file is a 11 minute 42 second video file depicting a
prepubescent girl, approximately 7-10 years old. She is naked except for stockings '
that she is Wearing on her legs The video depicts a naked adult male rubbing his
penis on her vagina. Later he places his penis into her mouth. Near the end of the

video, the adult male masturbates with his penis in front of the girl’s face.

13

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 15 of 16

21. The videos described in paragraphs 20 a-c Were distributed from a computer or
device using Justin HOBBIE’s assigned IP address as described in paragraph 20. During the
execution of the search warrant at HOBBIE’s residence, while Investigator Burkert was
conducting a field preview of HOBBIE’s Alienware computer located in the basement of his
residence, Investigator Burkert discovered that the computer has an eMule client hash of
DBlEA441F60EOBE410A0f64BFB636FFF. lnvestigator Burkert found that the client hash was
located in the file c:\Users\Admin\AppData\Local\eMule\config\preferences.dat. Of significance
is that this client hash is the same client hash for the device that the child pornography video files
were downloaded from When my covert computer downloaded the files from Justin HOBBIE’s
assigned IP address In other words, this analysis shows that my covert computer downloaded the
files from the Alienware computer that was seized from Justin HOBBIE’s basement during the
execution of the search warrant.

22. The images referenced above are available for the Court’s review upon request.

23. In addition to the child pornography files found on Hobbie’s Alienware computer
forensic investigators also found a child pornography video located on Hobbie’s Samsung personal
cellular telephone That video depicts a snapchat session with a minor who can be seen penetrating

her vagina with a dildo.

.14

Case 3:18-mj-OO720-TWD Document 1 Filed 12/07/18 Page 16 of 16

CONCLUSION
l24. Based on the foregoing inforrnation, there is probable cause to conclude that
JUSTlN HOBBIE did knowingly receive and distribute child pornography using a means and
facility of interstate and foreign commerce, and in and affecting such commerce, that is, through
downloading and sharing video files depicting child pornography over the intemet using the e-

Mule file sharing application, in violation of Title 18, United States Code, Section 2252A(a)(2)(A).

(l¢@<;:>

Sp ial Agent J ames Hamilton
Homeland Security Investigations

Subscribed and sworn to before me on
Decemberl, 2018

%MML$

HoN. THERESE wII'/E*z<dANCKs
United States Magistrate Judge

15

